                                                                            PiL^Q
                                                         U.S. OlSTRiCT COURl
                       IN THE UNITED STATES DISTRICT COURT AUGUSTA DiV.

                     FOR THE SOUTHERN DISTRICT OF GEORI                     2k PH 3: 00

                                STATESBORO DIVISION               ni FPK./.
                                                                       so.oisT. orgK
RUSSELL GAITHER,

              Plaintiff,


                                                         CV 620-021
DR. WINCHELL; DR. FAULKS;
DR. OCCHIPINIT; MR. GRACH; and
DR. GUL,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 15, pp.

2-6; doc. no. 17.) The Clerk of Court transmitted a Notice of Appeal to the Eleventh Circuit

Court of Appeals based on the filing containing the objections. (See doc. nos. 10, 15, 16.)

Plaintiffs appeal to the Eleventh Circuit regarding the transfer of the case from the Middle

District of Georgia to the Southern District of Georgia does not divest this Court of

jurisdiction to proceed.'


       'Although filing a notice of appeal generally deprives a district court of jurisdiction
over the issues involved in an appeal, "a notice of appeal filed with respect to a non-
appealable order does not have any effect on the district court's jurisdiction." United States
V. Riolo. 398 F. App'x 568, 571 (11th Cir. 2010) {per curiam) (citing United States v.
Hitchmon. 602 F.2d 689, 694 (5th Cir. 1979){en banc)). The order transferring this case to
the Southern District of Georgia is not interlocutorily appealable. S^ Mclntosh v. Cooper
Tire & Rubber Co.. No. 1;08-CV-164 (WLS), 2009 WL 10674375, at *1 (M.D. Ga. Oct. 27,
2009).
. ./




       Accordingly, the Court OVERRULES the objections and ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion. Therefore, the Court DENIES

Plaintiffs request to proceed in forma pauperis (doc. no. 6), DENIES AS MOOT the

motion for appointment of counsel (doc. no. 9), and DISMISSES this- action without

prejudice. If Plaintiff wishes to proceed with the claims raised in this lawsuit, he must

initiate a new lawsuit, which would require submission of a new complaint. See Dupree v.

Palmer. 284 F.3d 1234, 1236(11th Cir. 2002).

       SO ORDERED this g^^^ay of March,2020, at Augusta, Georgia.


                                        J. RA(J4p^LiJALL, CHIEF JUDGE
                                        UNITEDSTATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
